Citation Nr: 0528355	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  03-31 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
a right knee disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June to August 8, 
1972, from April to August 1974, and from December 1974 to 
December 1977.  The veteran also served in the National Guard 
and Reserves, but these dates have not been verified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in January 2000 and 
October 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.

The veteran testified before the undersigned Veterans Law 
Judge in July 2005.

The issue of service connection for a right knee disability 
addressed in the REMAND portion of the decision below is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a June 1986 rating decision, the RO denied entitlement 
to service connection for a right knee disability.  The RO 
notified the veteran of this decision and of his procedural 
and appellate rights in a June 1986 letter; however, the 
veteran did not timely perfect his appeal after issuance of 
the August 1986 statement of the case.

2.  The additional evidence received since the June 1986 
rating decision raises the reasonable possibility of 
substantiating the claim for entitlement to service 
connection for a right knee disability.

3.  The medical evidence shows that the veteran has been 
diagnosed with PTSD that is attributed to stressors he 
experienced during his active service.


CONCLUSIONS OF LAW

1.  The June 1986 rating decision denying entitlement to 
service connection for a right knee disability is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2005).

2.  Evidence received to reopen the claim of entitlement to 
service connection for a right knee disability is new and 
material, and the claim for service connection for a right 
knee disability is reopened.  38 U.S.C.A. §§ 5100 et. seq., 
5108 (West 2002); 38 C.F.R. § 3.156(a) (effective from August 
29, 2001).

3.  PTSD was incurred in active service.  38 U.S.C.A. §§ 
1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005) redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  38 
C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the initial unfavorable 
agency decision was made prior to receiving proper VCAA 
notification.  However, upon review, the Board finds that the 
lack of such a pre-agency of original jurisdiction-decision 
notice did not result in prejudicial error in this case.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005)

In the instant case, the RO provided proper VCAA 
notification, in part, concerning the issue of new and 
material evidence to reopen the previously denied claim for 
service connection for a right knee disability prior to the 
initial unfavorable AOJ decision by letter dated in July 
2004.  However, this letter did not contain notice of that 
the veteran should send any evidence in his possession, i.e., 
the 4th element.  Concerning the claim for PTSD, the RO did 
not provide notice prior to the initial adverse AOJ decision.  
Notwithstanding, subsequent notice of the laws and 
regulations effected by VCAA and the evidence and information 
necessary to substantiate both claims were provided, in 
aggregate, in a March 2004 Supplemental Statement of the Case 
(SSOC) and November 2002 and 2004 Statements of the Case 
(SOCs).  Moreover, in light of the fact that the Board is 
granting the benefit sought on appeal, i.e., reopening the 
previously denied claim for service connection for a right 
knee disability and granting service connection for PTSD, the 
Board finds that the duties to notify and assist, as required 
by the Veterans Claims Assistance Act of 2000 have been 
substantially complied with.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  To the extent 
that there may be any deficiency of notice or assistance, 
there is no prejudice to the appellant in proceeding with 
these issues given the favorable nature of the Board's 
decision.

II.  New and Material

In a June 1986 rating decision, the RO denied service 
connection for a right knee disability.  In arriving at this 
decision, the RO observed that a May 1986 VA examination 
showed a diagnosis of suspected chondromalacia patellae and a 
possible torn meniscus.  However, further orthopedic 
examination conducted in the same month found no clinically 
significant findings.  In addition, the RO noted that service 
medical records then of record reflected a history of 
problems for many years.  On this basis, the RO found that 
the veteran's right knee chondromalacia pre-existed entry to 
active service and was not aggravated beyond a normal 
progression of the disease.  Hence, service connection could 
not be granted.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
 
Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2005).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective from August 29, 2001).  If the claim is reopened, 
the VA must determine whether VA's duty to assist has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).  
Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  38 C.F.R. § 3.156(c) (effective from 
August 29, 2001).

Effective from August 29, 2001, the regulations defining 
"new and material evidence" were revised and clarify the 
types of assistance the VA will provide to a claimant 
attempting to reopen a previously denied claim.  38 C.F.R. §§ 
3.156(a) and 3.159(b).  These specific provisions are 
applicable only to claims filed on or after August 29, 2001.  
As the veteran filed his claim seeking to reopen in May 2004, 
these new regulations apply.

In the instant case, the Board finds that evidence submitted 
since the June 1986 rating decision provides a sufficient 
basis to reopen the previously denied claim for a right knee 
disability.

This evidence includes service medical records from the 
veteran's second period of active service, which were not of 
record at the time of the June 1986 rating decision, and the 
report of a July 2004 private medical evaluation showing 
evidence of a current right knee disability.

The Board observes that at the time of the June 1986 rating 
decision, the RO discussed a copy of a permanent profile that 
the veteran submitted with his claim in February 1986.  The 
profile is dated in January 1975 and shows that the veteran 
was then diagnosed with chondromalacia patella of the right 
knee.  However, no other service medical records from the 
veteran's second period of active service were then of 
record.  The records were not, in fact, received until 
October 1999.  Service medical records always serve as a 
basis to reopen a previously denied claim.  See 38 C.F.R. 
§ 1.56(c).  However, in this case, the Board further points 
out that these records contain documentation of complaints of 
and treatment for a right knee condition during this period 
of service.  

The July 2004 private medical evaluation report was conducted 
by Jerry A. Schexnayder, M.D. and shows an assessment of mild 
degenerative joint disease in the right knee with right 
patella pain consistent with chondromalacia patella.  This 
medical evidence establishes current presence of a right knee 
disability.

The Board must therefore find that the evidence submitted 
since the June 1986 decision-service medical records and 
private medical evidence-provides a basis to reopen the 
claim for service connection for a right knee disability.

Accordingly, the claim is reopened and the issue for 
adjudication now before the Board is entitlement to service 
connection for a right knee disability.  As noted above, in 
the Introduction, the Board will remand this issue for 
further development.

III.  Service Connection for PTSD

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be established where all the evidence of record, including 
that pertinent to service, demonstrates that the veteran's 
current disability was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires the following:  1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed inservice stressor; 2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f), 4.125 (2004); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  For the 
purposes of establishing service connection, a stressor is a 
traumatic event 1) to which the veteran was exposed during 
active service and in which the veteran "experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others"; and 2) 
which produced in the veteran a response involving intense 
fear, helplessness, or horror.  Cohen, at 141 (citing DSM-
IV).

In the present case the record presents conflicting evidence 
concerning the precise diagnosis for the veteran's acquired 
psychiatric disorder.  

A VA examination conducted in October 1999 reflects a 
diagnosis of history of polysubstance abuse, rule out 
dependent in AXIS I with mixed personality traits apparent in 
AXIS II.  In arriving at his conclusions, the examiner noted 
review only of service medical records associated with the 
veteran's first period of active service, from June to August 
1972.  The examiner did not indicate he had reviewed the 
claims file or that clinical or diagnostic testing had been 
performed.

Thereafter, the veteran was not afforded subsequent VA 
examination.  

Notwithstanding, the veteran sought and received both VA and 
private treatment.  Records of VA treatment dated from May 
2000 to June 2004 reflect a range of diagnoses, including 
PTSD, rule out PTSD, chronic PTSD, depressive disorder not 
otherwise specified, anxiety state not otherwise specified, 
adjustment disorder with anxiety, adjustment disorder 
unspecified, alcohol abuse, marijuana abuse, cocaine 
dependency in remission, rule out antisocial personality 
disorder, rule out personality disorder not otherwise 
specified, and PTSD symptoms without PTSD.  In particular, in 
June 2004, the veteran reportedly underwent extensive 
interviews with a health care provider with a Masters of 
Science in Social Work (MSW), and a physician (M.D.) with a 
resulting diagnosis of rule out PTSD.  An entry dated in July 
2004 by a resident (M.D.) and reviewed by a psychiatrist 
shows that the conclusion then reached was that the veteran 
exhibited symptoms of PTSD, but did not meet the criteria for 
a diagnosis of PTSD at that time.  More recent entries, dated 
from June 2004 to February 2005 reflect the veteran was 
diagnosed with intermittent explosive disorder and anxiety 
disorder not otherwise specified with alcohol, marijuana, and 
cocaine abuse/dependence in remission in AXIS I and rule out 
antisocial personality and cluster B personality disorders in 
AXIS II in February 2005.  This diagnosis was again rendered 
by a resident (M.D.) and reviewed by a psychiatrist.  Neither 
the results of diagnostic and clinical tests mentioned in 
June 2004 nor any discussion of them are present in the 
record.

In contrast, the record contains a diagnosis of PTSD rendered 
by the veteran's private treating physician, Michael Loose, 
who is an M.D. and psychiatrist.  Dr. Loose submitted a 
statement in March 2004 in which he stated:

Based on the patient's history and 
current symptomotology (sic) he has been 
given the diagnosis of PTSD, due to an 
event that occurred while in the United 
States Marine Corp[s] at age 18, and 
intermittent explosive disorder.

The physician re-stated essentially the same opinion in 
August 2004, noting specifically that the veteran met the 
criteria for PTSD under the criteria listed in the DSM-IV.  
He further noted that the veteran had a witness to the events 
that occurred during his service in the Marine Corps. 

In December 2004, Dr. Loose submitted records of treatment 
sessions with the veteran, reflecting treatment from March to 
September 2004.

In analyzing and weighing the evidence concerning the 
appropriate diagnosis for the veteran's manifested 
psychiatric disorder, the Board makes the following 
observations.

First, the qualifications of the medical professionals making 
these diagnoses are equivalent.  Both diagnosing VA and 
private health care providers possess an M.D. and/or are 
psychiatrists.  Dr. Loose is both an M.D. and psychiatrist.  
It is noted that VA health care providers also included an 
MSW and RN but the Board notes that the MSW diagnosed rule-
out PTSD while the RN diagnosed chronic PTSD.  

Second, Dr. Loose does not indicate that he conducted any 
clinical or diagnostic testing.  Similarly, the October 1999 
VA examination report makes no reference to any such testing.  
Clinical and diagnostic testing is referenced in the VA 
treatment records, but results are not present in the claims 
file, nor are they discussed.  

Third, neither private nor VA diagnosing physicians had 
complete access to the veteran's claims file.

Close review of Dr. Loose's records reflects that the veteran 
brought to him records to review, presumably service medical 
records and perhaps VA treatment records, in addition to his 
witness' statement.  It is observed that these records were 
provided by the veteran and it is doubtful the physician had 
the entire record before him for review.

Similarly, the October 1999 VA examination report was 
conducted with limited review of the record.  The physician 
references only the records from the veteran's first period 
of active service.  This includes the recommendation for 
discharge by reason of unsuitability and report offered by 
the Medical Detachment, Neuropsychiatric Section, dated in 
July 1972.  The report specifically found that the veteran 
then evidenced no psychosis, psychoneurosis, or organic 
syndrome.  Rather, the report concluded that the veteran had 
a history of introverted behavior and inability to cope with 
stress.  However, the veteran successfully served a second, 
full, period of active service.  These records are not 
reference by the VA examiner and it is doubtful that he had 
them, as the RO had received them merely days prior to the 
examination.

Moreover, the RO had not at this time conducted development 
in accordance with VA Adjudication Procedure Manual M21-1 
(Manual M21-1), Part III, para. 5.14(c) (February 20, 1996), 
including an attempt to obtain the veteran's complete service 
personnel records.  In fact, the veteran's service personnel 
records were not obtained until September 2002.  The Board 
observes that the veteran's witness' statement was not 
received until September 2002, and records documenting 
difficulty with civilian, post-service employment were 
similarly first received in January 2000.

Fourth, the Board finds that the veteran's self-report of his 
stressor has been consistent.  In addition, he testified as 
to this event twice before a local hearing officer at the RO 
and before the undersigned Veterans Law Judge, who finds his 
testimony to be credible.  This will be discussed further, 
below, when the Board turns to consideration of the presence 
of a verifiable stressor.  But it is important here to note 
the veteran's consistency in self report to his VA and 
private treating health care providers.

After review of the medical evidence, the Board finds the 
evidence in equipoise.  Neither Dr. Loose nor the examiner 
who conducted the October 1999 VA examination conducted 
clinical or diagnostic testing.  Results of such testing 
referenced in VA treatment records is neither present nor 
discussed.  Moreover, neither Dr. Loose nor the diagnosing VA 
examiner demonstrated or expressed thorough knowledge of the 
veteran's claims file.  Rather, it is clear from the record 
that pertinent evidence was simply not of record at the time 
of the October 1999 VA examination.  It cannot be determined 
from Dr. Loose's treatment records what precise documentation 
the veteran presented him, but in the present circumstances, 
the Board can hardly find that it was either more or less 
probative than what VA treating health care providers had.  

The Board turns to an evaluation of the credentials of the 
diagnosing physicians, both private and VA, and finds them to 
be both adequate and equivalent.  The Board presumes 
therefore that they each had the expertise to make 
appropriate diagnoses of the veteran.  Turning again to the 
medical evidence, the Board observes that VA treatment 
records are not absent diagnoses of PTSD.  In fact, several 
diagnoses of PTSD, chronic PTSD, and rule-out PTSD were made.  
Dr. Loose, the veteran's private treating physician, 
diagnosed PTSD, specifically noting that the criteria for 
PTSD in DSM-IV was met.  

As the evidence is in equipoise, the Board finds that the 
medical evidence establishes a diagnosis of PTSD which has 
been medically attributed to a stressful event the veteran 
underwent during his first period of active service.  See 
38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).

The Board now turns to verification of the averred stressor.

The veteran reports that while a Marine recruit he was 
subjected to abuse and personal assault by his drill 
instructor such that he suffered a mental breakdown and was 
released from active service.  Specifically, he has stated 
and testified that while in Marine recruit training, a drill 
instructor shouted at him, then jumped him and pushed him to 
the ground.  The drill instructor then took an M14 and banged 
the stock, repeatedly, on the floor next to the veteran's 
head, and on a foot locker that was also near his head.  He 
then chambered a round in the weapon and played Russian 
roulette with the veteran.  At that point, the veteran stated 
he fought back.  

The Board notes that the veteran's claimed in-service 
stressor involves personal assault, and therefore falls 
within the category of situations in which it is not unusual 
for there to be an absence of service records documenting the 
events the veteran has alleged.  See, e.g., Patton v. West, 
12 Vet. App. 272, 281 (1999).  Furthermore, under Paragraph 
5.14(d), Part III, of Manual M21-1, it is noted that service 
records may not contain evidence of personal assault, and 
that alternative sources, including testimonial statements 
from confidants such as family members, roommates, fellow 
service members, or clergy, may provide credible evidence of 
an in-service stressor premised on personal assault.  See YR 
v. West, 11 Vet. App. 393, 399 (1998).  The RO has attempted 
to obtain the veteran's full service medical and personnel 
record, with partial success.  The Board will carefully 
analyze the records that are present in the claims file 
before it.

The Board finds that the evidence corroborates the veteran's 
version of events.  First, the January 1972 neuropsychiatric 
report, while finding no neuropsychiatric abnormalities, does 
contain the following observations:

When seen on this date, the private was 
noticeably upset and changed in attitude.  
He was tremulous, almost incoherent and 
tearful.  He states that he has tried and 
that he has endured the stress and 
worried about the future, but that he 
went to pieces over the weekend.  This 
was precipitated by the fact that he had 
again been returned to full duty when he 
went on sick call regarding his leg 
pains.  He states he can no longer endure 
the loud noises and the yelling, the 
accusations and reprimands when he knows 
that he is trying to the best of his 
ability. 

The report further notes that the veteran stated he was 
unable to get himself together and felt he could not stay in 
the Marine Corps without psychiatric help.  The examiner 
noted that the veteran had other physical complaints and was 
worried about his parents' health.  

The veteran was found unsuitable for active service and 
discharged, with an honorable discharge.  He subsequently 
served in the National Guard, and then performed a second 
full period of active service in the U.S. Army, was 
honourably discharged, and thereafter again served in the 
Reserves.  Review of his service personnel records for his 
second period of active service reflect that he performed 
well, attaining the rank of specialist, or E4.  Performance 
evaluation reports show that he was found to be a promising 
soldier in December 1975, a knowledgeable and capable 
individual exhibiting initiative placing him far above his 
peers in August 1976, and performed in an outstanding manner 
and was of great value to his unit's mission in February 
1977.  In October and December 1977, reports note that he 
obtained an excellent rating during inspection and had no 
deficiencies.  Yet, these records also show he had 
difficulties.  He was reduced in rank as a result of an 
Article 15 proceeding in February 1977, which was the result 
of the veteran assaulting another soldier.  The December 1977 
evaluation report reflects that he needed more leadership 
training.  Notwithstanding, despite his difficulties, he was 
awarded a good conduct medal for this period of service.  
Records of National Guard and Reserve service have not been 
obtained.

In September 2000, the veteran submitted a copy of a 
photograph depicting a mass recruitment of new Marines for 
Parris Island, South Carolina from a high school.  The photo 
shows eleven high school graduates sitting and standing 
around a Marine recruiter.  The veteran is identified in the 
text of the photograph caption.  Also identified is an 
individual the veteran said is an eye witness to the events 
the veteran claims as a stressor.  

In September 2002, the RO contacted the veteran's witness and 
requested that he offer a statement as the events the veteran 
claimed as a stressor. 

Later that month, the witness submitted the following 
statement:

The statement I am making is true to the 
best of my knowledge.  I knew [the 
veteran] 3 to 4 years before entering the 
USMC, and witnessed the following event.  
[The veteran] + myself were in Parris 
Island in 1972 in the 360 PLT. and I was 
the platoon guide.  As such, my duties 
were to maintain order and keep the guys 
in line.  One night, [the veteran] was 
ordered to the D.I.'s office.  Sgt. [], 
the D.I., had a chair in the room, made 
him sit in the chair, and then verbally 
accosted [the veteran] (for no apparent 
reason).  I was able to overhear this, as 
I saw the platoon guide and able to move 
around.  After an extended period of 
abuse, the D.I. said he was going to 
shoot him, took an M-14 off the rack, 
moved behind him, and chambered a round 
in the M-14 and aimed it at him.  [The 
veteran] then broke down mentally, and he 
was gone by the next day + discharged.  
These are the facts as I personally saw 
them.  I am currently a retired 
firefighter with the city of [].  

The statement is signed, and dated in September 2002.  As 
above noted, the individual is identified in text of the 
caption of the photograph submitted by the veteran to the RO 
in September 2000.  The veteran submitted copies of these 
documents in his hearing with the undersigned Veterans Law 
Judge.

The veteran testified that he initially self-medicated with 
alcohol and drugs, and although he had a sense that this 
behavior was not correct, he did not initially recognize, or 
deal with, the incident of the drill instructor's abuse.  In 
fact, he stated he had a hard time admitting the drill 
instructor's abuse.  A close review of the October 1999 VA 
examination report reveals that he initially stated he didn't 
remember why or how he was in the drill instructor's office.  
In his testimony before the undersigned judge he stated he 
was embarrassed and did not tell anyone about the incident 
for a long time, but that he continued to experience problems 
with authority and loud noises near his head.  However, he 
did not seek professional medical help specifically for that 
incident until he was forced to do so after a breakdown in 
his job as a firefighter.  

A review of records forwarded from the Fire Department, with 
whom he was employed post service, notes a pattern of 
behavior similar to that portrayed in service medical records 
from his second period of active service.  Employment records 
show instances of insubordination and difficulty handling 
authority, and that the veteran was suspended.  In December 
1992, the veteran's division head stated that the veteran's 
transfer to the training office had not been successful.  
Among other observations, the division head noted that the 
veteran made no effort to associate with other members of the 
staff or to establish any kind of comraderie with them.  The 
veteran was ultimately retired due to physical disability.  
The veteran had other employers, according to the October 
1999 examination report, including the State Highway 
Department, where he reported also exhibiting problems with 
authority.

After review of the evidence, the Board finds that the 
veteran's stressor is corroborated by his witness.  That the 
witness is qualified to make such a statement is evidenced by 
the newspaper photograph.  Moreover, the Board observes that 
the veteran's testimony, statements, and statements to health 
care providers are consistent, and that this is further 
consistent with the remainder of evidence now before the 
Board including service medical records, service personnel 
records, and Fire Department employment records.  Having 
accepted the veracity of the veteran's statements and that of 
his witness, the Board finds that it is not necessary to make 
further attempts to verify the stressor.  See  Patton v. 
West, 12 Vet. App. 272, 281 (1999); M21-1, para. 5.14(d), 
Part III.

The Board therefore finds that the medical evidence 
establishes that the veteran manifests PTSD that has been 
found to be the result of stressors experienced during his 
first period of active service.  

Accordingly, after review of all the evidence of record, the 
Board finds that the veteran manifests PTSD that is the 
result of his active service.  The Board therefore concludes 
that service connection for PTSD is appropriate.


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for a right knee 
disability is reopened.  To that extent only, the claim is 
granted.

Service connection for PTSD is granted.


REMAND

As noted above, the Board has reopened the previously denied 
claim for service connection for a right knee disability.

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes that 
the veteran has not been afforded a VA examination for his 
right knee disability.  In addition, the veteran testified 
before the undersigned Veterans Law Judge that he served in 
the National Guard and Reserves both between his periods of 
active service and post-service.  Upon questioning during his 
hearing, it became apparent that the veteran may have 
initially injured his right knee during a period of active 
duty for training or inactive duty for training.  Service 
medical records from the veteran's period of active service 
corroborate this, documenting complaints of and treatment for 
a right knee problem, including an entry noting that a 
permanent profile had been issued in May 1974.  The veteran 
was on active duty for training at this time.  

The Board thus finds it is necessary to make an additional 
search for service medical records, including National Guard 
and Reserve service medical records, and to proffer the 
veteran examination to include appropriate clinical testing 
and review of the claims file, in order to determine the 
nature, extent and etiology of his right knee disability.  
See 38 C.F.R. § 3.159(c)(4) (2005).

In addition, the Board notes that the previous, June 1986, 
denial was based, in part, on a finding that a right knee 
disability pre-existed service.  Until recently, the 
provisions of 38 C.F.R. § 3.304(b) only required a finding 
that clear and unmistakable evidence showed that a injury or 
disease existed prior to service in order to rebut the 
presumption of soundness.  However, the provisions of 38 
C.F.R. § 3.304(b) have been invalidated as being inconsistent 
with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 
17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 
(2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004),VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these 
developments, it is now clear that in order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches. 
VAOPGCPREC 3-2003 (July 16, 2003); Wagner, supra.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should request that the 
National Personnel Records Center (NPRC), 
the U.S. Army Reserve Personnel Center, 
and/or the appropriate state Adjutant 
General Office verify all periods of the 
veteran's reserve and active service, 
including all periods of active and 
inactive duty for training.

2. The RO should then request from NPRC 
and U.S. Army Reserve Personnel Center, 
the appropriate state Adjutant General 
Office, and any other source referred by 
NPRC or that is otherwise appropriate, 
the veteran's complete service medical 
records, including clinical records and 
hospital medical records.

If the service medical or hospital 
records are unavailable, the RO should 
use alternative sources to obtain such 
records, using the information of record 
and any additional information the 
appellant may provide.

If necessary, the RO should use any and 
all methods of reconstruction of service 
records used in fire-related cases.

If necessary, the RO should request that 
the veteran or his representative provide 
further information. The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical records. See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1 Part III, chapter 
4, paras. 4.28 and 4.29.

The RO should complete any and all 
follow-up actions referred by NPRC, 
service departments, and state Adjutants 
Generals Office.

3.  The RO should request that the 
veteran identify the VA and non-VA health 
care providers who have treated him for 
his right knee disability from his 
separation from his first period of 
active service in 1972.  

4.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers that are 
not already of record.  

5.  Furthermore, the veteran should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

6.  Following completion of the #1-5 
above, the RO should make arrangements 
for the veteran to be afforded an 
examination to determine the nature, 
extent, and etiology of any right knee 
condition.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence and the veteran's service 
medical records, must be sent to the 
examiner(s) for review.  The examiner(s) 
should summarize the medical history, 
including the onset and course of the 
claimed right knee disability, describe 
any current symptoms and manifestations 
attributed to the right knee, and provide 
diagnoses for any and all right knee 
pathology.  The examiner is requested to 
offer an opinion as to whether it is as 
likely as not that any manifested right 
knee pathology had its onset during the 
veteran's periods of active service or is 
the result of injury sustained during or 
during any period of inactive duty for 
training or, in the alternative, is the 
result of his active service or any 
incident thereof.

7.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim for 
service connection for a right knee 
disability, in accordance with Wagner, et 
al., supra.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that failure to appear for scheduled VA 
examination without good cause could result in the denial of 
his claims.  38 C.F.R. § 3.655 (2005).  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates 
no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


